— In a negligence action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Kings County, entered May 3, 1978, which is in favor of plaintiffs in the principal amount of $35,000, upon a. jury verdict. Judgment reversed, on the law, and new trial granted limited to the issue of damages only, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to the sum of $25,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, *680without costs or disbursements. The verdict was excessive to the extent indicated herein. Titone, J. P., Suozzi, Gulotta and Martuscello, JJ., concur.